Case 3:20-cr-00122-BJD-PDB Document 58 Filed 09/03/21 Page 1 of 2 PagelD 200

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
UNITED STATES OF AMERICA
V. CASE NO. 3:20-cr-122-BJD-PDB
BILLY JOE MINSHALL

PRELIMINARY ORDER OF FORFEITURE

THIS CAUSE comes before the Court upon the United States’ Unopposed
Motion for Entry of a Preliminary Order of Forfeiture, Doc. 49, as to the following:

a. A-Team Vodka 50ML glass hand grenade bottle wrapped in
green tape;

b. A-Team Vodka 50ML, glass hand grenade bottle;

Cc: Bottle cap and fuse;

d. Bottle cap and fuse; and

e. Glock GMBH pistol, Cal. 9, Serial Number BGZS272
(disassembled glass hand grenade bottles, bottle caps, fuses, and Glock firearm).

The Court, being fully advised in the premises, finds that the United States has
established the requisite nexus between the disassembled glass hand grenade bottles,
bottle caps, fuses, and Glock firearm and the offenses charged in Counts One and T'wo
of the Indictment. Accordingly, it is hereby

ORDERED, ADJUDGED and DECREED that for good cause shown, the

United States’ motion, Doc. 49, is GRANTED.
Case 3:20-cr-00122-BJD-PDB Document 58 Filed 09/03/21 Page 2 of 2 PagelD 201

It is FORTHER ORDERED that, pursuant to the provisions of 26 U.S.C.
§ 5872 and 28 U.S.C. § 2461(c), 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), and
Fed. R. Crim. P. 32.2(b)(2), all right, title and interest of the defendant in the
disassembled glass hand grenade bottles, bottle caps, fuses, and Glock firearm is
hereby CONDEMNED and FORFEITED to the United States for disposition
according to law.

It is FURTHER ORDERED that this order shall become a final order of
forfeiture as to the defendant at sentencing.

The Court retains jurisdiction to address any third party claims that may be
asserted in these proceedings, and to enter any further orders necessary for forfeiture and
disposition of the firearms and ammunition.

sr

DONE and ORDERED in chambers in Jacksonville, Florida, this 9 | day of

Vau8T 9091,

 

BRIAN J. DAVI!
United States District Judge

 

CC: Counsel of Record
